129 Ga. App. 17 (1973)
198 S.E.2d 430
RAYMOND
v.
THE STATE.
48102.
Court of Appeals of Georgia.
Submitted April 10, 1973.
Decided April 27, 1973.
Calhoun, Sims & Donaldson, John R. Calhoun, for appellant.
*18 Andrew J. Ryan, Jr., District Attorney, Howard A. McGlasson, Jr., for appellee.
EBERHARDT, Presiding Judge.
Appellant was charged with theft by receiving stolen property. Before the trial he moved to suppress evidence which the officers had garnered in making a search of his car at the time of his arrest. It appears that the officers observed him traveling at an excessive speed, crossing the double yellow lines on the highway, and they gave chase, overtaking and stopping him after reaching speeds above 70 miles per hour. It was at night, and the deputy sheriff turned his flashlight into appellant's car and saw a pistol lying on the floorboard on the driver's side of the car. At that point the arrest was made, his driver's license checked and the gun taken as evidence. His actions were suspicious, leading the officers to think that the vehicle likely contained other illegal items. The deputy asked appellant if he "minded opening the trunk," whereupon he did, and men's and women's clothing in boxes with United Parcel Post stamps thereon were found. He was advised of his constitutional rights and carried to jail. His motion to suppress the items of stolen property and the gun were overruled, and he appeals. Held:
The search was in connection with a valid arrest and upon reasonable grounds, particularly since the gun was in plain view (Bass v. State, 123 Ga. App. 705 (2) (182 SE2d 322); Moody v. State, 126 Ga. App. 108 (189 SE2d 889)), and he had acted in a suspicious manner, driving at speeds greatly in excess of the legal maximum, and acting abnormally when arrested. It was not an unreasonable search, and was not proscribed by the constitutional provisions. Moreover, the trunk of the car was opened voluntarily by appellant to enable the officers to make the search. Young v. State, 113 Ga. App. 497 (148 SE2d 461); Ferguson v. State, 218 Ga. 173 (8) (126 SE2d 798).
Judgment affirmed. Pannell and Stolz, JJ., concur.